TYSON, Judge
concurring in part, dissenting in part.
I concur with the majority’s opinion to the extent it: (1) affirms the trial court’s order finding plaintiff in willful contempt; (2) affirms the trial court’s decision to order the parties to share information regarding Shaughnessy; and (3) dismisses plaintiff’s argument relating to omissions in the trial court’s order. I disagree with the holding in the majority’s opinion that the provision precluding Lindquist from moving for an increase in Young’s support obligation under certain circumstances for a two-year period to be void. I respectfully dissent.
I. Untimely Anneal
Young argues Lindquist’s appeal of whether the provision was appropriately placed in the trial court’s Order is not properly before this Court because Lindquist is not yet aggrieved to warrant such appeal. I agree.
Our appellate courts have long recognized the rule that:
Only a party aggrieved may appeal. G.S. 1-271; Rubber Co. v. Tire Co., 270 N.C. 50, 153 S.E.2d 737 (1967); Coburn v. Timber Corp., 260 N.C. 173, 132 S.E.2d 340 (1963); Langley v. Gore, 242 N.C. *44302, 87 S.E.2d 519 (1955). The scope of review by an appellate court is usually limited to a consideration of the assignments of error in the record on appeal and it is well established that if the appealing party has no right to appeal the appellate court should dismiss the appeal ex mero motu. Bailey v. Gooding, 301 N.C. 205, 270 S.E.2d 431 (1980); see also Rules of Appellate Procedure, Rule 10(a). When a party fails to raise an appealable issue, the appellate court will generally not raise it for that party. Henderson v. Matthews, 290 N.C. 87, 224 S.E.2d 612 (1976).
Harris v. Harris, 307 N.C. 684, 690, 300 S.E.2d 369, 373-74 (1983). “No appeal lies from a judgment until somebody is hurt or ‘aggrieved’ by it.” Yadkin County et. al. v. City of High Point et. al., 219 N.C. 94, 95, 13 S.E.2d 71, 72 (1941) (citing C.S., 632).
Here, the challenged provision is prospective in nature, was not adjudicated, and has not affected the rights of either party, or Shaughnessy, at this stage. Until Lindquist moves for a modification in child support and the trial court denies her motion based on the challenged provision, she is not “a party aggrieved.” See N.C. Gen. Stat. § 1-271 (2003). This assignment of error is not properly before this Court and should be dismissed.
II. Waiver
In addition to this issue not being properly before our Court, Lindquist waived any rights to challenge the provision. At trial, Lindquist’s attorney state,d:
My client will allow her child to miss three days of school in order for that child to visit ... In addition, in return for that, your Honor, that will resolve the issue of the complainant’s motion to modify visitation. It will resolve the issue at this time of the motion to modify child support. And the plaintiff will agree she will not file a motion to modify child support based on either an increased income or a reduction in the time that [defendant] is allotted for his summer visitation within two years, based on those two grounds, solely on those two grounds.
In addition, once the findings of fact were entered, including the challenged provisions, Lindquist’s attorney signed the order acknowledged he “read [it] and approved [it] as to form.” Lindquist now attempts to assign error to portions of the order she consented to during trial.
*45Rule 10 of the North Carolina Rules of Appellate Procedure provide:
In order to preserve a question for appellate review, a party must have presented to the trial court a timely request, objection or motion, stating the specific grounds for the ruling the party desired the court to make if the specific grounds were not apparent from the context. . . . Any such question which was properly preserved .. . may be made the basis of an assignment of error in the record on appeal.
N.C.R. App. P. 10(b)(1) (2004). “The Rules of Appellate Procedure are mandatory. They are designed to keep the process of perfecting an appeal flowing in an orderly manner.” Craver v. Craver, 298 N.C. 231, 236, 258 S.E.2d 357, 361 (1979) (citation omitted).
Although Lindquist has assigned error to the provisions, she: (1) failed to make any objection before the trial court; (2) agreed to the order; and (3) waived any right to challenge the order. Her assignment of error was not “properly preserved,” which precludes our review. N.C.R. App. P. 10(b)(1). This assignment of error should be dismissed.
III. Conclusion
I concur with sections one, three, and four of the majority’s opinion and agree with its reasoning and resolution of Lindquist’s assignments of error addressed in those sections.
I disagree with the majority’s decision to reach the merits of Lindquist’s assignments of error in section two. The majority’s opinion reverses the trial court without addressing the ripeness of Lindquist’s appeal, or her waiver by failing to object and her consent to the order prior to entry. Further, the majority’s opinion correctly states that the trial court “is without authority to sua sponte modify an existing support order.” Royall v. Sawyer, 120 N.C. App. 880, 882, 463 S.E.2d 578, 579-80 (1995). The majority’s decision to address this issue contradicts our appellate rules, which are mandatory. I respectfully dissent.